I concur with Mr. Justice BUFORD in the opinion prepared by him that the issue of fact upon the plea of contributory negligence should have been determined by the jury.
There was evidence, as disclosed by the record, in support of the plea. The action of the judge in withdrawing it from the jury was unauthorized by law and practically a denial of due legal process. The defense of contributory negligence was a lawful defense. There was ample evidence in its support and the question should have been determined by the jury as was the defendant's constitutional right, and not by the court.
The record discloses that the jury were in doubt about it, because they returned to the court room after deliberating nearly an hour and informed the court of some matter of evidence which perplexed them. While the record of this transaction is almost unintelligible, the judge evidently construed it as referring to the evidence in relation to the plea of contributory negligence, for he informed the jury that he had withdrawn from it "the issue of contributory negligence" and directed their attention exclusively to "all of the evidence in the case bearing on the question of the negligence that is alleged in the declaration." The evidence of the negligence averred in the plea was thus withdrawn. By what authority of law the majority opinion does not give any information.
The opinion states that the action is for damages resulting from an injury to a customer in the store whose clothing was caught "by a portion of a bicycle rack extending into or near the aisle," which caught the clothing of the plaintiff *Page 457 
"and caused the customer carrying purchases in her arms to fall upon the rack and receive serious injuries to her person." If the words in the foregoing statement "extending into or near the aisle" were eliminated, and they are not supported by the record, the statement would make a very good case of contributory negligence.
The evidence shows that the bicycle rack did not extend into the aisle, but on the contrary it formed the boundary or one side of the aisle, as the display counter formed the other side. The space between was the aisle, three and a half feet wide. The rack was in plain view as was the display counter. If the customer had fallen over the latter she would have just as good ground for an action, according to the majority opinion.
The plaintiff had an armful of bundles. They in some measure obscured her vision partially, that is, her range of vision. She by that reason did not see the bicycle rack, one end of which was not at that moment occupied by a bicycle. The lady's skirt caught in a part of the base of the rack, which must have been high enough from the floor to catch her skirt or dress and she was tripped or thrown off her balance by the pull on her skirt.
There was no danger to customers; nothing in the rack or counters to cause injury. No obscure or dangerous pitfall as existed in the case of Christopher Co. v. Russel, 63 Fla. 191, 58 South. Rep. 45, Ann. Ca. 1913 C 564, where an unguarded hole in the floor exposed customers to an unseen danger; or in the case of So. Express Co. v. Williamson, 66 Fla. 286, 63 South. Rep. 433, L.R.A 1916C 1208, where the defendant negligently placed a heavy bar of iron leaning against the patron's counter where one had to go to obtain a receipt and the bar fell on the plaintiff's foot; or in the case of A.C.L.R.R. Co. v. McCormick, 59 Fla. 121, 52 *Page 458 
South. Rep. 712, where a passenger fell through a rotten floor in the station, or in Fla. Motor Transp. Co. v. Hillman, 87 Fla. 512, 101 South. Rep. 31, where a "bus" driver drove his bus upon a pedestrian upon the public highway. Those cases are not even weakly analogous to the case at bar. There is in fact no element in any of them which may be said in the slightest degree to resemble the situation existing in the defendant's store in the case at bar.
A statement of the salient facts in this case would more nearly establish contributory negligence upon the doctrine of res ipseloquitor than a most unreasonable construction of them would state a cause of action for the plaintiff.
I think the judgment should be reversed.